PER CURIAM.
By these consolidated interlocutory appeals the appellant, City of Miami, seeks reversal of orders entered by the trial judges of separate divisions of the Circuit Court of Dade County in cases numbered 63C-5040 and 66C-2672.
The order appealed in case no. 63C-S040 denied the city’s motion for leave to file an amended complaint against- the appellee without prejudice to the rights of the city to seek such relief as it may be advised in case no. 66C-2672 which was pending before another judge in another division.
The order appealed in case no. 66C-2672 was entered by the judge of the division in which the case was pending. It denied the city’s motion to file an amended counterclaim without prejudice to the defendant to seek such other remedy by way of appeal, in the prior proceedings (63C-5040) or by filing new proceedings. We find that the judges erred in the entry of these orders and they should be reversed.
In each case the city was entitled to a ruling on the merits of its motion. If it were entitled to amend it should have been *711granted such right. If it had no such right the motion should have been denied. If it should appear to the court that the city has a cause of action it should be allowed to proceed without the necessity of filing a new suit. The question of which division it should proceed in may be determined in accordance with the rules of the Circuit Court.
Reversed.